ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_05_FR.txt.                                                                                              388




                                DÉCLARATION DE M. LE JUGE GAJA

                 [Traduction]

                    Locaux d’une mission diplomatique — Article 22 de la convention de Vienne sur
                 les relations diplomatiques — Point de savoir si la question de la propriété de
                 l’immeuble entre dans le champ d’application de l’article 22.

                    Au paragraphe c) des conclusions de son mémoire, la Guinée équatoriale
                 reproche à la France de ne pas « reconnaître à l’immeuble sis au 42 avenue
                 Foch à Paris … le statut de propriété de la République de Guinée équato-
                 riale ainsi que de locaux de sa mission diplomatique ». Je partage la conclu-
                 sion formulée dans l’arrêt de la Cour selon laquelle le protocole de signature
                 facultative à la convention de Vienne sur les relations diplomatiques (ci‑après,
                 la « convention de Vienne ») donne compétence à c­ elle-ci pour connaître de
                 la partie du différend portant sur l’utilisation de l’immeuble comme locaux
                 de la mission diplomatique de la Guinée équatoriale. Il n’est toutefois nulle-
                 ment précisé dans l’arrêt que la question de la propriété de l’immeuble
                 n’entre pas dans le champ d’application dudit protocole.
                    L’alinéa i) de l’article premier de la convention de Vienne définit les
                 locaux de la mission diplomatique comme « des bâtiments ou des parties
                 de bâtiments et du terrain attenant qui, quel qu’en soit le propriétaire,
                 sont utilisés aux fins de la mission ». L’Etat accréditant n’est pas nécessai-
                 rement propriétaire des locaux. Il est fréquent que les missions soient
                 hébergées dans des locaux faisant l’objet d’un contrat de location ou d’un
                 crédit‑bail immobilier. Les questions relatives à la propriété des immeubles
                 utilisés aux fins d’une mission sont régies par le droit interne de l’Etat
                 hôte, à moins qu’elles ne soient régies par un traité (ce qui importe peu en
                 l’espèce).
                    Si le paragraphe 3 de l’article 22 de la convention de Vienne dispose
                 que « [l]es locaux de la mission, leur ameublement et les autres objets qui
                 s’y trouvent, ainsi que les moyens de transport de la mission, ne peuvent
                 faire l’objet d’aucune perquisition, réquisition, saisie ou mesure d’exécu-
                 tion », cela ne signifie pas pour autant que l’immeuble jouit d’une immu-
                 nité totale. Sont visées uniquement les mesures coercitives qui entravent
                 l’utilisation de l’immeuble aux fins de la mission diplomatique.
                    Il est dit au paragraphe 1 de l’article 22 de la convention de Vienne que
                 « [l]es locaux de la mission sont inviolables », ce qui n’exclut pas que la
                 mission puisse être dans l’obligation de déménager si l’immeuble venait à
                 changer de propriétaire. Les dispositions pertinentes de cet instrument ne
                 laissent aucunement entendre que l’Etat accréditant, dès lors qu’il a utilisé
                 un immeuble aux fins d’une mission diplomatique, aurait le droit de
                 continuer à le faire indéfiniment. La propriété des locaux est susceptible
                 de changer au cours du temps. A moins que cela ne soit expressément

                                                                                             100




5 CIJ1142.indb 197                                                                                  21/02/19 15:44

                             immunités et procédures pénales (décl. gaja)               389

                 prévu dans des dispositions conventionnelles, rien n’oblige l’Etat hôte à
                 permettre à l’Etat accréditant de continuer à utiliser aux fins de sa mis-
                 sion l’immeuble qu’il occupe. L’utilisation des locaux sera fonction des
                 arrangements contractuels éventuellement mis en place entre l’Etat accré-
                 ditant et le propriétaire. La vente d’un immeuble hébergeant une mission
                 diplomatique pourrait donc licitement mettre un terme à l’utilisation
                 dudit immeuble à cette fin.
                    En conséquence, la question de la propriété de l’immeuble sis au 42 ave-
                 nue Foch est à distinguer de celle de l’inviolabilité et de l’immunité des
                 locaux de la mission. Si cette dernière relève du protocole de signature
                 facultative, la partie du différend relative à la propriété de l’immeuble
                 n’entre pas dans son champ d’application. La Cour n’est pas compétente
                 pour trancher cette partie du différend au titre dudit protocole.

                 (Signé) Giorgio Gaja.




                                                                                        101




5 CIJ1142.indb 199                                                                             21/02/19 15:44

